UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2319



DAVID ADOFO KISSI,

                                              Plaintiff - Appellant,

          versus


U.S. SMALL BUSINESS ADMINISTRATION,

                                               Defendant - Appellee.



                            No. 99-2320



DAVID ADOFO KISSI,

                                              Plaintiff - Appellant,

          versus


C. LAWRENCE WISER,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-99-1228-WMN, CA-99-1811-WMN)


Submitted:   January 20, 2000             Decided:   January 28, 2000
Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Adofo Kissi, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Kissi appeals the district court’s orders granting the

U.S. Small Business Administration’s motion to dismiss and denying

Kissi’s motion to reconsider dismissal of his civil action against

C. Lawrence Wiser.    We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court and deny Kissi’s motion

to appoint counsel.   See Kissi v. U.S. Small Bus. Admin., Nos. CA-

99-1228-WMN; CA-99-1811-WMN (D. Md. Sept. 14, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED



                                 2